DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 218/0196300 A1).

Regarding Claim 1, Jung discloses a backlight plate (Fig 6) for utilizing in of a flexible printed circuit board (FPC) having a bending area (about BA; see Fig 6 showing FPC having an area bending around AS), comprising: a body (BP) and a sustaining part (GP1; part is interpreted as a portion or region without a structurally defined boundary) connected to the body (BP); wherein at least one side of the sustaining part (GP1) close the outer periphery of the cross section of the guide GP may have a parabolic shape lying laterally, e.g., may have a “C” shape. For example, the guide GP may have a gentle curved surface to guide the flexible printed circuit board FPC such that the flexible printed circuit board FPC (described in greater detail below) can be disposed or accommodated stably”) of the flexible printed circuit board (FPC); wherein the curved shape of the sustaining part (GP1) is formed at a side (left side) of the sustaining part (GP1) opposite to the body (BP); wherein the body (BP) and the sustaining part (GP1) are formed integrally ([0046]; “integrally”); and wherein a height of the sustaining part (GP1) is greater than a height of the body (BP).
Claim 1 states in the preamble of the claim, “a backlight plate for utilizing in a flexible printed circuit board having a bending area”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a backlight plate for utilizing in a flexible printed circuit board having a bending area.

Regarding Claim 5, Jung discloses a backlight plate (Fig 6) for a flexible printed circuit board (FPC) having a bending area (about BA; see Fig 6 showing FPC having an area bending around AS), comprising: a body (BP) and a sustaining part (GP1; part is interpreted as a portion or region without a structurally defined boundary) connected to the outer periphery of the cross section of the guide GP may have a parabolic shape lying laterally, e.g., may have a “C” shape. For example, the guide GP may have a gentle curved surface to guide the flexible printed circuit board FPC such that the flexible printed circuit board FPC (described in greater detail below) can be disposed or accommodated stably”) of the flexible printed circuit board (FPC); wherein the curved shape of the sustaining part (GP1) is formed at a side (left side) of the sustaining part (GP1) opposite to the body (BP).
Claim 5 states in the preamble of the claim, “a backlight plate for a flexible printed circuit board having a bending area”, however the preamble does not have patentable weight and therefore the device lacks the limitation of backlight plate for a flexible printed circuit board having a bending area.

Regarding Claim 6, Jung further discloses the backlight plate (Fig 6), wherein the body (BP) and the sustaining part (GP1) are formed integrally ([0046]; “integrally”).

Regarding Claim 8, Jung further discloses the backlight plate (Fig 6), wherein a height of the sustaining part (GP1) is greater than a height of the body (BP).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2018/0196300 A1) as applied to claims 1 and 5 above and further in view of Ye (US 8,894,266 B2).

Regarding Claims 2 and 7, Jung discloses the limitations of the preceding claim. 
Jung does not disclose the backlight plate, wherein a radius of curvature of the curved shape of the sustaining part ranges from 0.4 millimeters to 0.6 millimeters.
Ye teaches of a backlight plate (Fig 3) comprising: a body (110 towards the right of Fig 3) and a sustaining part (110 towards the left of Fig 3) connected to the body; wherein at least one side of the sustaining part (110 towards the left of Fig 3) has a curved shape (Table 1; Column 1, lines 30-49, Column 4, line 1-Column 5, line 30; at R1-R3; “curvature”), and the curved shape (at R1); wherein the body (110 towards the right of Fig 3) and the sustaining part (110 towards the left of Fig 3) are formed integrally (see Fig 3); wherein a height of the sustaining part (110 towards the left of Fig 3) is greater than a height of the body (110 towards the right of Fig 3) and wherein a radius of curvature of a curved shape of a sustaining part (Column 4, line 1-Column 5, line 30, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight plate as disclosed by Jung wherein a radius of curvature of the curved shape of the sustaining part ranges from 0.4 millimeters to 0.6 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to improve light incidence efficiency, reduce light leakage, maintain plate thickness and meet design constraints (Ye, Column 1, lines 30-49, Column 4, line 1-Column 5, line 30) Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Note that in the instant Application, the Applicant has not provided any criticality for the claimed range (see Applicant’s Specification, pp. 5-6, [0039-0041]).

Regarding Claims 3 and 9, Jung discloses the limitations of the preceding claim. 
Jung does not disclose the backlight plate, wherein a height difference of the sustaining part and the body ranges from 0.23 millimeters to 0.25 millimeters.
Ye teaches of a backlight plate (Fig 3) comprising: a body (110 towards the right of Fig 3) and a sustaining part (110 towards the left of Fig 3) connected to the body; wherein at least one side of the sustaining part (110 towards the left of Fig 3) has a curved shape (Table 1; Column 1, lines 30-49, Column 4, line 1-Column 5, line 30; at R1-R3; “curvature”), and the curved shape (at R1); wherein the body (110 towards the right of Fig 3) and the sustaining part (110 towards the left of Fig 3) are formed integrally (see Fig 3); wherein a height of the sustaining part (110 towards the left of Fig 3) is greater than a height of the body (110 towards the right of Fig 3) and wherein a height difference of a sustaining part and the body (Column 4, line 1-Column 5, line 30, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight plate as disclosed by Jung, wherein a height difference of the sustaining part and the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to improve light incidence efficiency, reduce light leakage, maintain plate thickness and meet design constraints (Ye, Column 1, lines 30-49, Column 4, line 1-Column 5, line 30) Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Note that in the instant Application, the Applicant has not provided any criticality for the claimed range (see Applicant’s Specification, pp. 5-6, [0039-0041]).


Regarding Claims 4 and 10, Jung discloses the limitations of the preceding claim. 
Jung does not disclose the backlight plate, wherein a height of the sustaining part ranges from 1 millimeter to 1.1 millimeters.
Ye teaches of a backlight plate (Fig 3) comprising: a body (110 towards the right of Fig 3) and a sustaining part (110 towards the left of Fig 3) connected to the body; wherein at least one side of the sustaining part (110 towards the left of Fig 3) has a curved shape (Table 1; Column 1, lines 30-49, Column 4, line 1-Column 5, line 30; at R1-R3; “curvature”), and the curved shape (at R1); wherein the body (110 towards the right of Fig 3) and the sustaining part (110 towards the left of Fig 3) are formed integrally (see Fig 3); wherein a height of the sustaining part (110 towards the left of Fig 3) is greater than a height of the body (110 towards the right of Fig 3) and comprising a height of the sustaining part (Column 4, line 1-Column 5, line 30, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight plate as disclosed by Jung, wherein a height of the sustaining part ranges from 1 millimeter to 1.1 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to improve light incidence efficiency, reduce light leakage, maintain plate thickness and meet design constraints (Ye, Column 1, lines 30-49, Column 4, line 1-Column 5, line 30) Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Note that in the instant Application, the Applicant has not provided any criticality for the claimed range (see Applicant’s Specification, pp. 5-6, [0039-0041]).
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2019/0196082 A1) in view of Jung (US 2018/0196300 A1).

Regarding Claim 11, Jeong discloses a display device (Fig 5,1), comprising: a backlight plate (340; [0100]; “light guide plate”), a display panel (310), and a printed circuit board (355; [0089]); wherein the display panel (310) is disposed on (see Fig 1) the backlight plate (340); wherein the printed circuit board (355) comprises a bending area (area of 355 curved; [0100-0104]; “curved”; see Fig 5), and the bending area of the flexible printed circuit board (355) is bent toward the backlight plate (see Fig 1 and 5 showing 355 has a curved shape and is thus bent and 355 s shown attached, at least indirectly, to 340) to attach the printed circuit board (355) to a side (lower side of 340 as seen in Fig 5) of the backlight plate (340) away from the display panel (310); wherein the backlight plate (340) comprises a body (main middle portion of 340) and a sustaining part (part is interpreted to mean portion or region and the sustaining part is at the sides of 340 as seen in Fig 5; the extreme ends of 340 towards 355 provide some level of support and thus sustains 355) connected to the body, at least one side (side away from the middle of Fig 5; side towards 355) of the sustaining part close to the bending area (curved region of 355) of the printed circuit board (355) has a curved shape ([0100-0104]; “curved”), the curved shape is matched with a bending shape of the bending area of the flexible printed circuit board ([0100]; “light source substrate 355 has a curvature which is substantially equal to or corresponding to a curvature of the curved light guide plate 340”), and the sustaining part (portion at the extreme sides of 340) is configured to sustain (the extreme ends of 340 towards 355 provide some level of support and thus sustains 355) the bending area (curved portion of 355) of the printed circuit board (355); wherein the curved shape of the sustaining part (side of 340 towards 355) is formed at a side of the sustaining part opposite to the body (sides of 340 towards 355 is away from the body of the 340 or in other words away from the main central region of 340).
	Jeong does not disclose a flexible printed circuit board.
Jung teaches of a plate (Fig 6) for utilizing in of a flexible printed circuit board (FPC) having a bending area (about BA; see Fig 6 showing FPC having an area bending around AS), comprising: a body (BP) and a sustaining part (GP1; part is interpreted as a portion or region without a structurally defined boundary) connected to the body (BP); wherein at least one side of the sustaining part (GP1) close to the bending area (BA) of the flexible printed circuit board (FPC) has a curved shape (see Fig 6 showing GP1 having a curved shape), and the curved shape is matched with a bending shape (see Fig 6 showing analogous bend between FPC, AS, GP1) of the bending area of the flexible printed circuit board (FPC), and the sustaining part (GP1) is configured to sustain the bending area (structure shown could accomplish this function; [0045]; “the outer periphery of the cross section of the guide GP may have a parabolic shape lying laterally, e.g., may have a “C” shape. For example, the guide GP may have a gentle curved surface to guide the flexible printed circuit board FPC such that the flexible printed circuit board FPC (described in greater detail below) can be disposed or accommodated stably”) of the flexible printed circuit board (FPC); wherein the curved shape of the sustaining part (GP1) is formed at a side (left side) of the sustaining part (GP1) opposite to the body (BP); wherein the body (BP) and the sustaining part (GP1) are formed integrally ([0046]; “integrally”); and wherein a height of the sustaining part (GP1) is greater than a height of the body (BP).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device as disclosed by Jeong comprising a flexible printed circuit board as taught by Jung, in order to form the circuit board from a thin film material, allow the circuit board to be bendable, allow a circuit board to be slid into an accommodating space, allow a circuit board to be guided and provide stability to a circuit board (Jung, [0023,0045,0100-0104]).

Regarding Claim 12, Jeong further discloses the backlight plate (Fig 5), wherein the body (main portion of 340 away from 355) and the sustaining part (sides of 340 closest to 355) are formed integrally (see Fig 5).

Regarding Claim 14, Jeong in view of Jung taches the limitations of the preceding claim.
Jung does not disclose the display device, wherein a height of the sustaining part is greater than a height of the body.
Jung further teaches of a backlight plate (Fig 3) wherein a height of the sustaining part (GP1) is greater than a height of the body (BP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Jeong in view of Jung, wherein a height of the sustaining part is greater than a height of the body as taught by Jung, in order to accommodate protective layers to buffer impact (Jung, [0091-009]).  Note that this combination may further decrease an overall assembly dimension of the display panel.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2019/0196082 A1) in view of Jung (US 2018/0196300 A1) as applied to claim 11 above and further in view of Ye (US 8,894,266 B2).

Regarding Claim 13, Jeong in view of Jung taches the limitations of the preceding claim.
Jeong does not disclose the display device, wherein a radius of curvature of the curved shape of the sustaining part ranges from 0.4 millimeters to 0.6 millimeters.
Ye teaches of a backlight plate (Fig 3) comprising: a body (110 towards the right of Fig 3) and a sustaining part (110 towards the left of Fig 3) connected to the body; wherein at least one side of the sustaining part (110 towards the left of Fig 3) has a curved shape (Table 1; Column 1, lines 30-49, Column 4, line 1-Column 5, line 30; at R1-R3; “curvature”), and the curved shape (at R1); wherein the body (110 towards the right of Fig 3) and the sustaining part (110 towards the left of Fig 3) are formed integrally (see Fig 3); wherein a height of the sustaining part (110 towards the left of Fig 3) is greater than a height of the body (110 towards the right of Fig 3) and wherein a radius of curvature of a curved shape of a sustaining part (Column 4, line 1-Column 5, line 30, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Jeong in view of Jung wherein a radius of curvature of the curved shape of the sustaining part ranges from 0.4 millimeters to 0.6 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to improve light incidence efficiency, reduce light leakage, maintain plate thickness and meet design constraints (Ye, Column 1, lines 30-49, Column 4, line 1-Column 5, line 30) Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Note that in the instant Application, the Applicant has not provided any criticality for the claimed range (see Applicant’s Specification, pp. 5-6, [0039-0041]).

Regarding Claim 15, Jeong in view of Jung taches the limitations of the preceding claim.
Jeong does not disclose the display device, wherein a height difference of the sustaining part and the body ranges from 0.23 millimeters to 0.25 millimeters.
Ye teaches of a backlight plate (Fig 3) comprising: a body (110 towards the right of Fig 3) and a sustaining part (110 towards the left of Fig 3) connected to the body; wherein at least one side of the sustaining part (110 towards the left of Fig 3) has a curved shape (Table 1; Column 1, lines 30-49, Column 4, line 1-Column 5, line 30; at R1-R3; “curvature”), and the curved shape (at R1); wherein the body (110 towards the right of Fig 3) and the sustaining part (110 towards the left of Fig 3) are formed integrally (see Fig 3); wherein a height of the sustaining part (110 towards the left of Fig 3) is greater than a height of the body (110 towards the right of Fig 3) and wherein a height difference of a sustaining part and the body (Column 4, line 1-Column 5, line 30, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Jeong in view of Jung, wherein a height difference of the sustaining part and the body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to improve light incidence efficiency, reduce light leakage, maintain plate thickness and meet design constraints (Ye, Column 1, lines 30-49, Column 4, line 1-Column 5, line 30) Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Note that in the instant Application, the Applicant has not provided any criticality for the claimed range (see Applicant’s Specification, pp. 5-6, [0039-0041]).

Regarding Claim 16, Jeong in view of Jung taches the limitations of the preceding claim.
Jeong does not disclose the display device, wherein a height of the sustaining part ranges from 1 millimeter to 1.1 millimeters.
Ye teaches of a backlight plate (Fig 3) comprising: a body (110 towards the right of Fig 3) and a sustaining part (110 towards the left of Fig 3) connected to the body; wherein at least one side of the sustaining part (110 towards the left of Fig 3) has a curved shape (Table 1; Column 1, lines 30-49, Column 4, line 1-Column 5, line 30; at R1-R3; “curvature”), and the curved shape (at R1); wherein the body (110 towards the right of Fig 3) and the sustaining part (110 towards the left of Fig 3) are formed integrally (see Fig 3); wherein a height of the sustaining part (110 towards the left of Fig 3) is greater than a height of the body (110 towards the right of Fig 3) and comprising a height of the sustaining part (Column 4, line 1-Column 5, line 30, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Jeong in view of Jung, wherein a height of the sustaining part ranges from 1 millimeter to 1.1 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to improve light incidence efficiency, reduce light leakage, maintain plate thickness and meet design constraints (Ye, Column 1, lines 30-49, Column 4, line 1-Column 5, line 30) Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Note that in the instant Application, the Applicant has not provided any criticality for the claimed range (see Applicant’s Specification, pp. 5-6, [0039-0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896